Citation Nr: 1043043	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1948 to July 1949 and 
from October 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO which denied service 
connection for PTSD.  A videoconference hearing before the 
undersigned member of the Board was held in October 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran is shown as likely as not to have a disability 
manifested by PTSD due to his experiences while serving in an 
infantry unit during the Korean Conflict.  


CONCLUSION OF LAW

The Veteran's PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in December 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file.  Based on a review 
of the evidentiary record, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In light of the favorable decision herein, the Board finds that 
any VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the appeal to 
the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. § 3.304(f)(3) no longer requires the verification of an 
in- service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Rather, lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that: (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  The liberalizing criteria contained 
in the new § 3.304(f)(3) will be applied to PTSD service 
connection claims that are pending as of the effective date of 
the regulation (July 13, 2010) and to claims filed on or after 
this effective date.  

Factual Background & Analysis

The Veteran contends that he has PTSD due to several traumatic 
events that he experienced during the Korean Conflict, including 
coming under enemy fire from incoming mortar rounds and small 
arms fire, and seeing numerous dead and wounded soldiers while 
delivering supplies to frontline units.  The Veteran reported 
that he was in fear every day that he served in Korea.  

As an initial matter, the Veteran is advised that contrary to his 
repeated assertions that his service treatment and personnel 
records were lost or destroyed, his service records are intact 
and were reviewed by the Board.  Additionally, the Board has 
serious reservations concerning some of the Veteran's alleged 
"combat stressors."  Specifically, there is no evidence in the 
service treatment records which corroborates his contention that 
he sustained a concussion and was hospitalized for "weeks" 
after a mortar explosion in service.  The service records showed 
that the Veteran was evaluated on several occasions for chronic 
nose bleeds and headaches, including at least one hospital 
admission for observation.  However, the service records do not 
show any precipitating event or reported trauma for his headaches 
or nose bleeds, nor do they show that he was unconscious at 
anytime during service.  In fact, one psychiatrist suggested that 
his headaches may be functional in nature and reflective of his 
"personality structure."  (See August 1951 service treatment 
note.)  In addition, the service treatment records showed that 
the Veteran reported that he had a history of nose bleeds for 
"years."  

As to the Veteran's testimony that he participated in the Inchon 
invasion (see T p.13), his service personnel records showed that 
he did not depart the United States for Korea until November 15, 
1950, some two months after the start of the invasion in 
September 1950.  Similarly, while the Veteran reported to VA 
examiners that he participated in the battle at Chosin Reservoir, 
his service records showed that he was not in Korea at the start 
of the battle, and did not arrive at his first duty assignment - 
a Quartermaster unit, until December 8, 1950.  Historically, it 
should be noted that the battle at Chosin Reservoir was from 
November 26, to December 11, 1950.  Thus, there is no credible 
evidence to support his assertions that he participated in any 
specific battles or that he sustained a head injury or a 
concussion from a mortar explosion during service.  
Parenthetically, VA treatment records showed that the Veteran 
reported a history of a "skull fracture" in an automobile 
accident subsequent to service.  However, he did not provide any 
detailed information concerning that incident.  (See March 2005 
VA outpatient note).  

The service records showed that the Veteran's first duty 
assignment in Korea was with the 564th Quartermaster Corps, 
General Supply Depot Company (564th QM, Gen Sup Dep Co), where he 
served from December 8, 1950 to June 1, 1951, when he was 
reassigned to Company D, United Nations Red Cross 8212th (Co D, 
UNRC 8212th) unit.  He was reassigned to Headquarters Company, 
2nd Battalion, 31st Infantry (Hq Co, 2nd Bn, 31st Inf) on July 3, 
1951, and worked as a supply clerk until November 8, 1951, when 
he was transferred to the Sasebo Replacement Depot for rotation 
back to the United States.  The service records do not reflect 
any awards or decorations denoting combat action or valor, or any 
awards for injuries sustained in combat.  

The service medical records do not show any complaints, 
treatment, abnormalities, or diagnosis for any psychiatric 
problems, including PTSD during service.  The first reported 
complaint for any psychiatric problem was on a VA psychological 
assessment in March 2005.  At that time, the Veteran reported 
that he was exposed to numerous traumatic events during the 
Korean Conflict, including several battles and multiple mortar 
and bomb explosions.  Additional treatment records showed that 
the Veteran reported that he came under small arms fire and that 
he lost several close friends during the war.  The diagnoses 
included PTSD.  

Service connection for PTSD requires the presence of three 
elements: a current diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and medical evidence of a causal connection between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Under the new regulations, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

Here, the VA medical reports of record satisfy the first element 
of a PTSD claim under the former and revised criteria of 38 
C.F.R. § 3.304(f), because they include diagnoses of PTSD related 
to the Veteran's self-described stressors.  

Having submitted a diagnosis of PTSD that is linked to claimed 
in-service traumatic stressors, the Board must now determine 
whether the record contains credible supporting evidence that the 
claimed in-service stressors actually occurred.  

In this regard, a veteran need not corroborate every detail of an 
alleged stressor, including his participation in the activity, 
for verification purposes.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(holding that a veteran who had a military occupational specialty 
unrelated to combat, but was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, exposed 
to these attacks). 

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  

In this case, the Veteran's DD Form 214 and other service 
personnel records showed that he served in an Infantry Division 
that was involved in combat action during the Korean Conflict.  
Although he was not awarded any decorations denoting valor or 
combat action, the Veteran's testimony that he delivered supplies 
to front line units and came under small arms fire and mortar 
attacks is consistent with his duty assignment as a supply 
specialist, and is believable.  As noted above, while the Board 
has serious reservations concerning some of his claimed combat 
stressors, the fact that he was assigned to an infantry unit 
which was involved in combat action lends at least some credible 
evidence to his claimed stressors.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The weight of credible medical evidence shows that he has been 
diagnosed with PTSD related, at least in part, to the events in 
Korea as reported to VA examiners and adjudicators.  Although the 
record does not show that the Veteran engaged in combat action, 
service personnel records showed that he served in a combat area 
in duties, places, and circumstances consistent with his reports 
of traumatic events that included being close to explosions, 
seeing numerous dead bodies, and fearing for his life.  The Board 
concludes that the Veteran's lay testimony of these events is 
consistent, credible, and sufficient to verify the occurrence of 
the events.  Certainly there is no evidence of record to indicate 
otherwise.  Therefore, service connection is warranted.  The 
Board notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine is 
appropriate to the facts in this case.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the elements required to establish service 
connection for PTSD have been satisfied.  38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


